Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections For Statutory Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. (11,363,923) to Paulla et al. This is a statutory double patenting rejection.







1. A floor cleaner comprising:
a vacuum source;
a supply tank configured to store a cleaning fluid;
a distribution nozzle in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned;
a suction inlet in fluid communication with the vacuum source; and
a recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source,
the recovery tank including,
a tank body having a lower end wall, an open upper end, and a sidewall that extend upwardly from the lower end wall to the open upper end;
a cover removably coupled to the open upper end to close the open upper end of the tank body, the cover including a suction air outlet in fluid communication with the vacuum source;
an inlet duct that extends upwardly from the lower end wall; and
a shutoff float including a float body and a closure, wherein the float body is configured to float on a surface of the cleaning fluid and the closure is received in the suction air outlet to close the suction air outlet when the surface of the cleaning fluid exceeds a predetermined level, and wherein the float body moves along the inlet duct as the float body floats on the surface of the cleaning fluid in the recovery tank
wherein the float body includes an aperture extending through the float body, and wherein the inlet duct extends through the aperture of the float body such that the float body surrounds at least a portion of the inlet duct.

1. A floor cleaner comprising:
a vacuum source;
a supply tank configured to store a cleaning fluid;
a distribution nozzle in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned;
a suction inlet in fluid communication with the vacuum source; and
a recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source,
the recovery tank including,
a tank body having a lower end wall, an open upper end, and a sidewall that extend upwardly from the lower end wall to the open upper end;
a cover removably coupled to the open upper end to close the open upper end of the tank body, the cover including a suction air outlet in fluid communication with the vacuum source;
an inlet duct that extends upwardly from the lower end wall; and
a shutoff float including a float body and a closure, wherein the float body is configured to float on a surface of the cleaning fluid and the closure is received in the suction air outlet to close the suction air outlet when the surface of the cleaning fluid exceeds a predetermined level, and wherein the float body moves along the inlet duct as the float body floats on the surface of the cleaning fluid in the recovery tank
wherein the float body includes an aperture extending through the float body, and wherein the inlet duct extends through the aperture of the float body such that the float body surrounds at least a portion of the inlet duct.

2. The floor cleaner of claim 1, wherein the shutoff float includes an extension that extends between the closure and the float body to space the closure from the float body. 

2. The floor cleaner of claim 1, wherein the shutoff float includes an extension that extends between the closure and the float body to space the closure from the float body. 

3. The floor cleaner of claim 1, wherein the cover includes a baffle and the inlet duct includes an outlet aperture, wherein the baffle is adjacent the outlet aperture.

3. The floor cleaner of claim 1, wherein the cover includes a baffle and the inlet duct includes an outlet aperture, wherein the baffle is adjacent the outlet aperture.

4. The floor cleaner of claim 1, wherein the cover includes a cage that surrounds the suction air outlet.

4. The floor cleaner of claim 1, wherein the cover includes a cage that surrounds the suction air outlet.

5. The floor cleaner of claim 4, wherein the cage includes a screen that filters suction air flow before the suction airflow outlet of the recovery tank.

5. The floor cleaner of claim 4, wherein the cage includes a screen that filters suction air flow before the suction airflow outlet of the recovery tank.

6. The floor cleaner of claim 4, wherein the shutoff float moves between a uppermost position where the closure closes the suction airflow outlet and a lowermost position, wherein the cage includes a lip opposite the suction airflow outlet, and wherein the lip retains the closure in the lowermost position.

6. The floor cleaner of claim 4, wherein the shutoff float moves between a uppermost position where the closure closes the suction airflow outlet and a lowermost position, wherein the cage includes a lip opposite the suction airflow outlet, and wherein the lip retains the closure in the lowermost position.

7. The floor cleaner of claim 1, wherein the float body includes a chamfered bottom surface configured to float on the surface of the cleaning fluid.

7. The floor cleaner of claim 1, wherein the float body includes a chamfered bottom surface configured to float on the surface of the cleaning fluid.

8. The floor cleaner of claim 7, further comprising a base housing the suction inlet,
a body including the recovery tank coupled to the base and pivotable between an upright storage position and an inclined operating position,
wherein the chamfered bottom of the float body is parallel to the surface of the cleaning fluid when the body is in the inclined operating position.

8. The floor cleaner of claim 7, further comprising a base housing the suction inlet,
a body including the recovery tank coupled to the base and pivotable between an upright storage position and an inclined operating position,
wherein the chamfered bottom of the float body is parallel to the surface of the cleaning fluid when the body is in the inclined operating position.

9. The floor cleaner of claim 1, the cover having a baffle surrounding an outlet of the inlet duct, wherein the baffle includes one or more arcuate redirecting surfaces configured to turn the cleaning fluid from the inlet duct toward the lower end wall.

9. The floor cleaner of claim 1, the cover having a baffle surrounding an outlet of the inlet duct, wherein the baffle includes one or more arcuate redirecting surfaces configured to turn the cleaning fluid from the inlet duct toward the lower end wall.

10. The floor cleaner of claim 1, wherein the cover includes a filter aperture in fluid communication with the vacuum source, wherein the recovery tank includes a filter received in the filter aperture, the filter including a tab configured to be pulled to remove the filter from the filter aperture.
11. The floor cleaner of claim 10, wherein the filter includes sidewalls that are received in the filter aperture, wherein the sidewalls of the filter are angled away from sidewalls of the filter aperture.

10. The floor cleaner of claim 1, wherein the cover includes a filter aperture in fluid communication with the vacuum source, wherein the recovery tank includes a filter received in the filter aperture, the filter including a tab configured to be pulled to remove the filter from the filter aperture.
11. The floor cleaner of claim 10, wherein the filter includes sidewalls that are received in the filter aperture, wherein the sidewalls of the filter are angled away from sidewalls of the filter aperture.

12. A floor cleaner comprising:
a vacuum source;
a supply tank configured to store a cleaning fluid;
a distribution nozzle in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned;
a suction inlet in fluid communication with the vacuum source; and
a recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source,
the recovery tank including,
a tank body having a lower end wall, an open upper end, and a sidewall that extend upwardly from the lower end wall to the open upper end;
a cover removably coupled to the open upper end to close the open upper end of the tank body, the cover including a suction air outlet in fluid communication with the vacuum source;
a shutoff float including a float body and a closure, wherein the float body is configured to float on a surface of the cleaning fluid and the closure is received in the suction air outlet to close the suction air outlet when the surface of the cleaning fluid exceeds a predetermined level, wherein the closure is dome-shaped having an interior including a hollow portion and an exterior that 1s received in the suction air outlet.
13. The floor cleaner of claim 12, wherein the closure includes a top side received in the suction air outlet and a bottom side, opposite the top side, wherein the bottom side includes the hollow portion.

12. A floor cleaner comprising:
a vacuum source;
a supply tank configured to store a cleaning fluid;
a distribution nozzle in fluid communication with the supply tank, the distribution nozzle configured to dispense the cleaning fluid onto a surface to be cleaned;
a suction inlet in fluid communication with the vacuum source; and
a recovery tank in fluid communication with the vacuum source and the suction inlet, the recovery tank configured to store the cleaning fluid drawn through the suction inlet from the surface by the vacuum source,
the recovery tank including,
a tank body having a lower end wall, an open upper end, and a sidewall that extend upwardly from the lower end wall to the open upper end;
a cover removably coupled to the open upper end to close the open upper end of the tank body, the cover including a suction air outlet in fluid communication with the vacuum source;
a shutoff float including a float body and a closure, wherein the float body is configured to float on a surface of the cleaning fluid and the closure is received in the suction air outlet to close the suction air outlet when the surface of the cleaning fluid exceeds a predetermined level, wherein the closure is dome-shaped having an interior including a hollow portion and an exterior that 1s received in the suction air outlet.
13. The floor cleaner of claim 12, wherein the closure includes a top side received in the suction air outlet and a bottom side, opposite the top side, wherein the bottom side includes the hollow portion.

14. The floor cleaner of claim 12, further comprising a cage that surrounds the suction air outlet.

14. The floor cleaner of claim 12, further comprising a cage that surrounds the suction air outlet.

15. The floor cleaner of claim 14, wherein the cage includes a screen that filters suction air flow before the suction airflow outlet of the recovery tank.

15. The floor cleaner of claim 14, wherein the cage includes a screen that filters suction air flow before the suction airflow outlet of the recovery tank.

16. The floor cleaner of claim 14, wherein the shutoff float moves between a uppermost position where the closure closes the suction airflow outlet and a lowermost position, wherein the cage includes a lip opposite the suction airflow outlet, and wherein the lip contacts the closure in the lowermost position.

16. The floor cleaner of claim 14, wherein the shutoff float moves between a uppermost position where the closure closes the suction airflow outlet and a lowermost position, wherein the cage includes a lip opposite the suction airflow outlet, and wherein the lip contacts the closure in the lowermost position.

17. The floor cleaner of claim 12, wherein the recovery tank includes an inlet duct that extends upwardly from the lower end wall, and wherein the float body moves along the inlet duct as the float body floats on the surface of the cleaning fluid in the recovery tank.

17. The floor cleaner of claim 12, wherein the recovery tank includes an inlet duct that extends upwardly from the lower end wall, and wherein the float body moves along the inlet duct as the float body floats on the surface of the cleaning fluid in the recovery tank.

18. The floor cleaner of claim 17, wherein the float body includes an aperture extending through the float body, and wherein the inlet duct extends through the aperture of the float body such that the float body surrounds at least a portion of the inlet duct.

18. The floor cleaner of claim 17, wherein the float body includes an aperture extending through the float body, and wherein the inlet duct extends through the aperture of the float body such that the float body surrounds at least a portion of the inlet duct.

19. The floor cleaner of claim 17, wherein the cover includes a baffle and the inlet duct includes an outlet aperture, wherein the baffle is adjacent the outlet aperture.

19. The floor cleaner of claim 17, wherein the cover includes a baffle and the inlet duct includes an outlet aperture, wherein the baffle is adjacent the outlet aperture.

20. The floor cleaner of claim 12, wherein the shutoff float includes an extension that extends between the closure and the float body to space the closure from the float body. 

20. The floor cleaner of claim 12, wherein the shutoff float includes an extension that extends between the closure and the float body to space the closure from the float body. 





Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723